IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE
                                      January 14, 2015 Session

          CINDY A. TINNEL V. EAST TENNESSEE EAR, NOSE, AND
                    THROAT SPECIALISTS, P.C. ET. AL.
                      Appeal from the Circuit Court for Anderson County
                  No. B2LA0116 Hon. William Everett Lantrip, Chancellor 1




                 No. E2014-00906-COA-R3-CV-FILED-FEBRUARY 25, 2015


This is a medical malpractice2 action. Plaintiff filed a complaint after sending pre-suit
notices to Defendants. After voluntarily dismissing the complaint, Plaintiff filed a second
set of pre-suit notices before re-filing the complaint. The pre-suit notices were filed within
one year of the voluntary dismissal. Defendants moved for summary judgment, alleging that
the re-filed complaint was untimely because it was not filed within one year of the dismissal
pursuant to the saving statute. Plaintiff responded that the re-filed complaint was timely
because the pre-suit notices entitled her to a 120-day extension of the saving statute pursuant
to Tennessee Code Annotated section 29-26-121(c). The trial court dismissed the action.
Plaintiff appeals. We reverse the decision of the trial court.

            Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                                Reversed; Case Remanded

J OHN W. M CC LARTY, J., delivered the opinion of the Court, in which C HARLES D. S USANO,
J R., C.J., and D. M ICHAEL S WINEY, J., joined.




1
    Sitting by interchange.
2
 Tennessee Code Annotated section 29-26-101 now defines most all cases occurring in a medical context
as “health care liability actions.” The statute specifies that such an action “means any civil action, including
claims against the state or a political subdivision thereof, alleging that a health care provider or providers
have caused an injury related to the provision of, or failure to provide, health care services to a person,
regardless of the theory of liability, on which the action is based.” See Acts 2011, ch. 510, § 8. Effective
April 23, 2012, the term “health care liability” replaced “medical malpractice” in the Code. See Acts 2012,
ch. 798. The provisions of the revised statute do not apply to this action.
D. Scott Hurley and Ryan N. Shamblin, Knoxville, Tennessee, for the appellant, Cindy A.
Tinnel.

James H. London, Mark A. Castleberry, and J. David Watkins, Knoxville, Tennessee, for the
appellees, East Tennessee Ear, Nose, and Throat Specialists, P.C. and Richard L. Schultz,
M.D.

                                               OPINION

                                         I. BACKGROUND

        On February 3, 2009, Cindy A. Tinnel (“Plaintiff”) was admitted to the Advanced
Family Surgery Center in Oak Ridge, Tennessee for an out-patient procedure involving the
removal of a nasal polyp by Richard L. Schultz, M.D. Complications arose during the
surgery that caused increased pressure and bleeding behind her left eye. After Plaintiff began
vomiting blood following the surgery, she was transferred to Methodist Medical Center of
Oak Ridge for emergency decompression surgery to reduce the pressure and stop the
bleeding. Dr. Schultz stopped the bleeding, but Plaintiff suffered permanent blindness in her
left eye as a result of the complications.

        Plaintiff has filed two complaints against Dr. Schultz and his practice, East Tennessee
Ear, Nose, and Throat Specialists, P.C. (collectively “Defendants”). In each complaint,
Plaintiff alleged that Dr. Schultz was negligent in diagnosing her prior to the procedure, in
performing the procedure, and in caring for her following the procedure and that his
negligence resulted in her blindness.

        On May 19, 2009, prior to filing her first complaint (“Lawsuit 1”), Plaintiff provided
the statutorily required 60-day pre-suit notice to each defendant pursuant to the Tennessee
Medical Malpractice Act (“the Act”).3 See Tenn. Code Ann. § 29-26-121(a). Plaintiff then
filed Lawsuit 1 on February 3, 2010, within the applicable one-year statute of limitations.
The parties underwent extensive discovery and participated in numerous depositions before
Plaintiff voluntarily dismissed Lawsuit 1 on December 14, 2010.

       On October 18, 2011, prior to filing her second complaint (“Lawsuit 2”), Plaintiff
again provided pre-suit notice to each defendant in compliance with the statutory changes to
the Act. Plaintiff then filed Lawsuit 2 on April 3, 2012, more than one year from the date of



3
 During the pendency of the action, the General Assembly enacted statutory changes to the Act, setting forth
new requirements for medical malpractice actions filed on or after July 1, 2009. Tenn. Code Ann. §§ 29-26-
121(a), -122.
                                                    -2-
voluntary dismissal but within 120 days of the one-year anniversary of the dismissal.
Defendants moved for the summary judgment dismissal of Lawsuit 2, alleging that Plaintiff
failed to file Lawsuit 2 within one year of the dismissal of Lawsuit 1 pursuant to the saving
statute, which provides, in pertinent part,

       If the action is commenced within the time limited by a rule or statute of
       limitation, but the judgment or decree is rendered against the plaintiff upon any
       ground not concluding the plaintiff’s right of action, or where the judgment or
       decree is rendered in favor of the plaintiff, and is arrested, or reversed on
       appeal, the plaintiff, or the plaintiff’s representatives and privies, as the case
       may be, may, from time to time, commence a new action within one (1) year
       after the reversal or arrest. . . .

Tenn. Code Ann. § 28-1-105(a). Plaintiff argued that she was entitled to a 120-day extension
of the saving statute pursuant to the Act, which provides, in pertinent part

       When notice is given to a provider as provided in this section, the applicable
       statutes of limitations and repose shall be extended for a period of one hundred
       twenty (120) days from the date of expiration of the statute of limitations and
       statute of repose applicable to that provider. . . .

Tenn. Code Ann. § 29-26-121(c). Defendants asserted that Plaintiff was not entitled to the
extension provided for in the Act because Lawsuit 2 was filed pursuant to the saving statute.
The proceedings were indefinitely stayed in order to “allow the Tennessee Supreme Court
sufficient time to address a recent split of authority . . . regarding the interplay” between the
Act and the saving statute.

         As anticipated by the trial court, the Supreme Court issued an opinion in Rajvongs v.
Wright, 432 S.W.3d 808 (Tenn. 2013). In Rajvongs, the plaintiff filed his initial suit prior
to the enactment of the notice provisions in the Act. 432 S.W.3d at 809-10. Following the
trial court’s entry of a voluntary dismissal, the plaintiff filed pre-suit notice within one year.
Id. The plaintiff then filed his second complaint beyond the expiration of the saving period
but within 120 days of the one-year anniversary of the dismissal. Id. The defendant moved
for summary judgment. Id. at 810. The trial court denied the motion but granted permission
to file an interlocutory appeal. Id. A panel of this court granted the application but affirmed
the trial court’s denial of the motion for summary judgment. Id. In affirming the denial of
the motion for summary judgment, the Supreme Court stated,

       The Act contains no language explicitly addressing the refiling of nonsuited
       health care liability action, nor does it contain any language that can be fairly

                                               -3-
construed as amending the saving statute. Tenn. Code Ann. § 28-1-105. A
careful review of the Act and its subsequent amendments confirms that the
requirements and procedures for refiling nonsuited health care liability cases
are unchanged.

In Myers v. AMISUB, [382 S.W.3d 300 (Tenn. 2012),] however, we were
asked to consider whether the pre-suit notice requirement applied to a
transitional plaintiff. Mr. Myers, like Mr. Rajvongs, filed his original health
care liability action prior to the effective date of section 29-26-121. Myers,
382 S.W.3d at 304. Mr. Myers timely refiled his action within the one-year
saving statute and after the effective date of section 29-26-121. Myers, 382
S.W.3d at 304. Mr. Myers, however, did not give pre-suit notice to his health
care providers. Myers, 382 S.W.3d at 304. Interpreting the statute using our
ordinary canons of construction, we examined the language of section 29-26-
121 and determined that the General Assembly did not exempt transitional
plaintiffs from complying with the newly enacted pre-suit notice requirement
although no notice was required before the original complaint was filed.
Myers, 382 S.W.3d at 308-09. We were not, however, asked to consider the
120-day extension granted by subsection (c) or its “applicable statutes of
limitations or repose” language. See Tenn. Code Ann. § 29-26-121(c).

We have long recognized that the saving statute is not a statute of limitations
or a statute of repose and that it operates independently. See Pratcher v.
Methodist Healthcare Memphis Hosps., 407 S.W.3d 727, 737 (Tenn. 2013)
(recognizing that the statute of repose had been “harmonized” with the saving
statute) (citing [Cronin v. Howe, 906 S.W.2d 910, 914-15 (Tenn. 1995)];
Sharp v. Richardson, 937 S.W.2d 846, 848 (Tenn. 1996) (noting that the
saving statute permits the refiling of a health care liability action even if the
refiling occurs beyond the three-year statute of repose). However, a
transitional plaintiff is not necessarily precluded from receiving the 120-day
extension simply because section 29-26-121(c) makes no explicit reference to
the saving statute.

Clearly, the General Assembly enacted the 120-day extension to offset the
obligation to give pre-suit notice at least 60 days prior to filing a complaint.
In Myers, we properly interpreted the plain language of the statute as requiring
transitional plaintiffs to give notice before refiling a nonsuited action because
the defendants have never been provided with the notice that is contemplated
under the Act. Myers, 382 S.W.3d at 309-10. We are unable to conclude that
the General Assembly would require transitional plaintiffs to provide pre-suit

                                       -4-
           notice before refiling under the saving statute and yet deprive such plaintiffs
           of the 120-day extension. Considering the statutory scheme in its entirety, we
           can only conclude that a transitional plaintiff who properly provides pre-suit
           notice is entitled to the same procedural benefits that section 29-26-121(c)
           makes available to a plaintiff filing an initial health care liability complaint.

Id. at 813-14.

        Following the court’s decision in Rajvongs, Defendants argued that its case was
distinguishable because Plaintiff was not a transitional plaintiff. Citing Foster v. Chiles,
E2012-1780-COA-R3-CV, 2013 WL 3306594, at *5 (Tenn. Ct. App. March 5, 2013), rev’d,
— S.W.3d —, 2015 WL 343872 (Tenn. Jan. 27, 2015),4 Defendants claimed that Plaintiff
should have simply filed Lawsuit 2 within the one-year period set forth in the saving statute
because she was not required to provide pre-suit notice before re-filing her complaint.
Defendants also asserted that Plaintiff had already availed herself of the 120-day extension
provided in section 29-26-121(c). Plaintiff responded that the Court unambiguously held that
the 120-day extension provided in section 29-26-121(c) was applicable to cases filed
pursuant to the saving statute. Plaintiff acknowledged that the holding was limited but
argued that the Court simply addressed the issue brought before it, namely whether
transitional plaintiffs were entitled to the use of the extension. Plaintiff opined that the logic
and reasoning employed by the Court provided strong persuasive authority on the issue
relative to non-transitional plaintiffs. Plaintiff noted that she had not yet availed herself of
the 120-day extension because Lawsuit 1 was filed within one year from the accrual of her
cause of action.

      The trial court granted the motion for summary judgment and dismissed Lawsuit 2
based upon the belief that granting the motion would “more readily expedite the appellate
review process.” This timely appeal followed.

                                                 II. ISSUE

           We consolidate and restate the issue raised on appeal by Plaintiff as follows:

           Whether the 120-day extension provided in Tennessee Code Annotated section
           29-26-121(c) extends the re-filing period in the saving statute for a plaintiff
           who provided pre-suit notice prior to filing the initial complaint.




4
    At that time, permission to appeal had been granted, but the Supreme Court had not issued a decision.
                                                      -5-
                             III. STANDARD OF REVIEW

      This action was initiated in April 2012; therefore, the dispositive summary judgment
motion is governed by Tennessee Code Annotated section 20-16-101, which provides,

       In motions for summary judgment in any civil action in Tennessee, the moving
       party who does not bear the burden of proof at trial shall prevail on its motion
       for summary judgment if it:

              (1) Submits affirmative evidence that negates an essential
              element of the nonmoving party’s claim; or

              (2) Demonstrates to the court that the nonmoving party’s
              evidence is insufficient to establish an essential element of the
              nonmoving party’s claim.

Tenn. Code Ann. § 20-16-101.

        A trial court’s decision to grant a motion for summary judgment presents a question
of law, which we review de novo with no presumption of correctness. See City of Tullahoma
v. Bedford Cnty., 938 S.W.2d 408, 417 (Tenn. 1997). We must view all of the evidence in
the light most favorable to the nonmoving party and resolve all factual inferences in the
nonmoving party’s favor. Martin v. Norfolk S. Ry. Co., 271 S.W.3d 76, 84 (Tenn. 2008);
Luther v. Compton, 5 S.W.3d 635, 639 (Tenn. 1999); Muhlheim v. Knox Cnty. Bd of Educ.,
2 S.W.3d 927, 929 (Tenn. 1999). If the undisputed facts support only one conclusion, then
the court’s summary judgment will be upheld because the moving party was entitled to
judgment as a matter of law. See White v. Lawrence, 975 S.W.2d 525, 529 (Tenn. 1998);
McCall v. Wilder, 913 S.W.2d 150, 153 (Tenn. 1995).

        This action also presents a matter of statutory interpretation, which is reviewable as
a matter of law pursuant to the de novo standard without any presumption of correctness. In
re Estate of Tanner, 295 S.W.3d 610, 613 (Tenn. 2009) (citing Gleaves v. Checker Cab
Transit Corp., 15 S.W.3d 799, 802 (Tenn. 2000); Myint v. Allstate Ins. Co., 970 S.W.2d 920,
924 (Tenn. 1998)). The primary objective of statutory interpretation is to carry out the
legislative intent without broadening or restricting a statute beyond its intended scope.
Houghton v. Aramark Educ. Res., Inc., 90 S.W.3d 676, 678 (Tenn. 2002). In construing
legislative enactments, we presume that every word in a statute has meaning and purpose and
should be given full effect if the obvious intention of the General Assembly is not violated
by so doing. In Re C.K.G., 173 S.W.3d 714, 722 (Tenn. 2005). When a statute is clear, we
apply the plain meaning without complicating the task. Eastman Chem. Co. v. Johnson, 151

                                             -6-
S.W.3d 503, 507 (Tenn. 2004). We also presume that the General Assembly was aware of
the state of the law when the statutes were enacted and that it did not intend to enact a useless
statute. Lee Med., Inc. v. Beecher, 312 S.W.3d 515, 527 (Tenn. 2010).

                                     IV. DISCUSSION

        Plaintiff argues that the decision in Rajvongs provides strong persuasive authority to
support her position that the 120-day extension provided in Tennessee Code Annotated
section 29-26-121(c) is applicable to cases filed pursuant to the saving statute even though
she provided pre-suit notice prior to filing the initial complaint. Defendants maintain that
the holding was limited to transitional plaintiffs. Defendants also opine that Plaintiff cannot
utilize another 120-day extension because she automatically received the extension when she
filed the initial complaint. Plaintiff asserts that she did not utilize the extension because the
initial complaint was filed within the applicable statute of limitations.

       Following oral arguments in this case, the Supreme Court issued an opinion in Foster.
In Foster, the Fosters filed pre-suit notice before filing the initial complaint. 2015 WL
343872, at *1. Following the entry of a voluntary dismissal, the Fosters re-filed the
complaint without providing pre-suit notice. Id. The defendants moved for dismissal with
prejudice, arguing that the Act “requires pre-suit notice to be given each time a complaint
alleging health care liability is filed.” Id. at *2. The Fosters responded that the “original
notice was sufficient for any subsequently filed complaints.” Id. The trial court dismissed
the complaint with prejudice, and a panel of this court reversed. Id. In reversing this court
and reinstating the dismissal, the Supreme Court stated,

       When the Fosters first gave pre-suit notice on November 18, 2010,
       Defendants, knowing that a lawsuit was forthcoming, had the opportunity to
       investigate the claim and pursue settlement negotiations as contemplated by
       the notice statute. Suit was filed on March 17, 2011, but dismissed on May 6,
       2011. As of the dismissal of the suit, there was no pending litigation between
       the parties. Eighteen months after the Fosters first gave Defendants notice of
       the original suit, and nearly a year after the suit’s dismissal, the Fosters sued
       Defendants again. The second filing was the institution of a new and
       independent action. Myers, 382 S.W.3d at 309. Defendants had no advance
       notice of the second suit, no chance to investigate the claim, and no
       opportunity to pursue settlement negotiations before the suit was filed. This
       was not the result intended by the Legislature in enacting § 29-26-121(a)(1).

       Although the March 2011 and May 2012 complaints asserted the same claims
       and involved the same parties, Defendants were statutorily entitled to separate

                                               -7-
       notice of each forthcoming complaint so that they might evaluate the merits of
       the claim and pursue settlement. To hold otherwise would be to ignore the
       clear and unambiguous language of § 29-26-121(a)(1) and to thwart the intent
       of the Legislature. We do not favor procedural dismissals, but we are
       unwilling to engage in a strained interpretation of the statute to reach a desired
       result. The Fosters could easily have avoided the delay caused by the dismissal
       of their complaint had they simply complied with the statute and given
       Defendants pre-suit notice.

       We hold that Tenn. Code Ann. §29-26-121(a)(1) requires that plaintiffs
       provide pre-suit notice to prospective health care defendants each time a
       complaint is filed. Because the Fosters did not provide Defendants with notice
       that they intended to recommence their health care liability action, the Fosters
       failed to comply with § 29-26-121(a)(1).

Id. at *3-4 (footnote omitted).

       The plaintiff in this case provided pre-suit notice to Defendants before filing each
complaint as required by the Act. Like the Supreme Court reasoned in Rajvongs, we are
unable to conclude that the General Assembly would require plaintiffs to provide pre-suit
notice before refiling under the saving statute and yet deprive them of the 120-day extension.
432 S.W.3d at 814; see also, Cannon ex rel. Good v. Reddy, 428 S.W.3d 795, 799 (Tenn.
2014) (holding that the transitional plaintiff was entitled to the 120-day extension of the
saving statute). We hold that Plaintiff was entitled to the 120-day extension provided for in
section 29-26-121(c) because she provided Defendants with pre-suit notice that she intended
to recommence her action. In so holding, we reject Defendants’ argument that Plaintiff was
only entitled to the use of one extension. Plaintiff’s re-filed complaint was a new and
independent action. Foster, 2015 WL 343872, at *4 (citing Myers, 382 S.W.3d at 309).
Accordingly, the trial court erred in dismissing the re-filed complaint as untimely.

                                    V. CONCLUSION

       The judgment of the trial court is reversed, and the case is remanded for further
proceedings consistent with this opinion. Costs of the appeal are taxed equally to the
appellees, East Tennessee Ear, Nose, and Throat Specialists, P.C. and Richard L. Schultz,
M.D.


                                            ______________________________________
                                            JOHN W. McCLARTY, JUDGE

                                              -8-